PAUL J. SIMON, Judge.
Suzanne M. Wahl, defendant, appeals from the judgment entered following the jury verdict finding her guilty of prostitution, section 567.020 RSMo (2000). Defendant was sentenced to pay á fine of $300.00.
Defendant was tried jointly with her husband and raises the same three points her husband raised in State v. Thomas L. Wahl, 89 S.W.3d 513, handed down this same date. For the same reasons set forth in her husband’s case, we affirm the judgment of the trial court.
JAMES R. DOWD, C.J. and MARY K HOFF, J., concur.